

Exhibit 10.1


 




 
 
 
STOCK PURCHASE AGREEMENT
 
 

 
 
 


 


 


 
ASIA SPECIAL SITUATION ACQUISITION CORP.
 
as the Purchaser of Shares of
 
Class A Common Stock
 
Class B Common Stock and
 
Series A Preferred Stock
 
of
 
CHINA TEL GROUP, INC.
 
For
 
Minimum: $201,675,000
 
Maximum:  $270,000,000
 
July 8, 2008

 
 

--------------------------------------------------------------------------------

 



STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”), is entered into and effective
as of July 8, 2008 (the “Effective Date”), by and among Asia Special Situation
Acquisition Corp., a Cayman Islands corporation (the “Purchaser”); China Tel
Group, Inc., a Nevada corporation, formerly known as Mortlock Ventures, Inc.
(the “Company”); and Trussnet USA, Inc., a Nevada corporation (“Trussnet”).  The
Purchaser, the Company and Trussnet shall sometimes be referred to collectively
herein as the “Parties”, and each individually as a “Party”.
 
RECITALS
 
This Agreement is being entered into by the Purchaser based, in part, upon the
truth and accuracy of the following factual Recitals, each of which shall be
deemed to be additional representations and warranties by the Company and
Trussnet:
 
A.           The Company, through Trussnet, a wholly owned subsidiary of the
Company, is in the business of designing, developing, operating and maintaining
wireless communications facilities throughout the world.
 
B.           CECT-Chinacomm Communications Co., Ltd., a company incorporated
under the laws of the People’s Republic of China (“Chinacomm”), is and on the
Closing Date (as hereinafter defined) shall be the holder of a basic spectrum
license (the “WiMAX License”) issued by the Ministry of Information Industry of
China (“MII”) authorizing the ChinaComm to provide and deploy fixed 3.5 GHz of
wireless world-wide interoperability for microwave access (“WiMAX”) wireless
broadband operations in 29 cities in the People’s Republic of China (the
“Wireless Installations”).
 
C.           Trussnet is an entity formed on April 4, 2008 to acquire certain of
the assets and personnel, hereinafter described, of Trussnet USA, Inc., a
Delaware corporation, an Affiliate entity engaged in the design, engineering,
manufacture and installation of space-frames, trusses structures and the
management of telecommunications facilities in Asia (“Trussnet Delaware”).
 
D.           Trussnet owns a 100% equity interest in Trussnet Gulfstream
(Dahlian) Co., Ltd. (“Trussnet Gulfstream”), a foreign investment enterprise
established under the laws of the Peoples Republic of China (the
“PRC”).  Trussnet Gulfstream has entered into that certain Exclusive Technical
Services Agreement dated May 23, 2008 (the “Technical Agreement”) with Yunji
Communications Technology (China) Co. Ltd. a wholly owned foreign investment
enterprise (“Yunji”).  Pursuant to the terms of the Technical Agreement,
Trussnet Gulfstream will provide technical and professional assistance to Yunji
to assist Yunji in performing the services described in the Management Agreement
referred to in Paragraph D below.  Attached as Exhibit A is a fully executed
copy of the Technical Agreement.
 
E.           Pursuant to the terms of that certain Exclusive Technical and
Management Consulting Services Agreement dated May 23, 2008 (the “Management
Agreement”), Yunji will provide technical and management services on an
exclusive basis to Chinacomm for the procurement, installation, operation and
maintenance of the Wireless Installation.  Yunji has a contractual interest in
the revenues of Chinacomm.  Attached as Exhibit B is a fully executed copy of
the Management Agreement.
 

 
1

--------------------------------------------------------------------------------

 

F.           Pursuant to that certain lease agreement, dated May 23, 2008
between Trussnet Gulfstream, as lessor, and Yunji, as lessee (the “Equipment
Lease Agreement”), Trussnet Gulfstream will lease to Yunji certain equipment
required for the Wireless Installations (the “Equipment”).   Pursuant to that
certain sublease agreement dated May 23, 2008, between Yunji, as sublessor, and
Chinacomm, as sublessee (the Equipment Sublease Agreement”), Yunji will sublease
the Equipment to Chinacomm certain equipment required for the Wireless
Installations.  Attached as Exhibit C-1 is a fully executed copy of the
Equipment Lease Agreement and attached hereto as Exhibit C-2 is a fully executed
copy of the Equipment Sublease Agreement.
 
G.           Pursuant to the terms of the Management Agreement and the Equipment
Sublease Agreement referred to above, Yunji will be entitled to receive 100% of
the revenues realized by Chinacomm from the operation of the Wireless
Installations.
 
H.           Pursuant to the terms of that certain Subscription and
Shareholders’ Agreement, dated May 23, 2008 (the “Subscription Agreement”),
among: (i) Gulfstream Capital Partners Ltd., a Seychelies corporation, and a
100% owned subsidiary of Trussnet (“Gulfstream Capital”), (ii) Chinacomm
Limited, a Cayman Islands corporation (“Chinacomm Cayman”), (iii) Chinacomm,
(iv) Qui Ping (“Qui”) and Yuan Yi (“Yuan”), (v) Newtop Holdings Limited
(“Newtop”), (vi) Thrive Century International Limited, a British Virgin Islands
corporation (“Thrive”), and (vii) CECT Chinacomm Shanghai Co. Ltd., a PRC
corporation (“Chinacomm Shanghai”), Trussnet, through its wholly owned
subsidiary Gulfstream Capital, is to  provide $196,000,000 in financial
assistance as a capital investment and to finance the leasing of certain
equipment for the benefit of Chinacomm, in exchange for 2,450,000,000 ordinary
shares of Chinacomm Cayman, constituting the legal and beneficial ownership of
49% of the equity of Chinacomm Cayman on a Fully-Diluted Basis.  Attached as
Exhibit D is a fully executed copy of the Subscription Agreement.
 
I.           The Technical Agreement, the Management Agreement, the Equipment
Lease Agreement, the Equipment Sublease Agreement and the Subscription Agreement
are hereinafter collectively referred to as the “Chinacomm Agreements”.
 
J.           To facilitate, among other things, the performance of Trussnet
under the Chinacomm Agreements, the Purchaser desires, in accordance with the
terms of this Agreement, to acquire for a minimum of $201,675,000 and a maximum
of $270,000,000: (a) certain shares of the Class A Common Stock of the Company
(the “Class A Common Shares”), (b) certain shares of the Class B Class A Common
Stock of the Company, a description of which is set forth as Exhibit E hereto
(the “Class B Common Shares”), and (c) certain shares of the Series A Preferred
Stock of the Company, a description of which is set forth in Exhibit F hereto
(the “Series A Preferred Shares”).  The acquisition of the Class A Common Stock,
the Class B Class A Common Stock and the Series A Preferred Stock is sometimes
collectively referred to herein as the “Stock Purchase”.
 
K.           The Board of Directors of  the Company and the Purchaser have
deemed it advisable, and in the best interests of the Company and the Purchaser
respectively, to consummate the Stock Purchase, in accordance with the terms of
this Agreement, in order to advance the long-term strategic business interests
of the Company and the Purchaser.
 

 
2

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I
 
SELECTED DEFINED TERMS AND INTERPRETATION
 
1.1.  Definitions.  In addition to the terms defined in the Recitals and other
terms defined herein, the following capitalized terms shall have the respective
meanings specified in this Article I.  Other terms defined elsewhere herein
shall have meanings so given them.
 
1.1.1.   Affiliate.  The term “Affiliate” shall mean a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first Person.
 
1.1.2.  Business Day.  The term “Business Day(s)” shall mean the individual or
collective reference to any one or more calendar days, excluding Saturday or
Sunday or another day in which any of the national banks located in the United
States or the PRC are closed for business.
 
1.1.3.  Class A Common Shares.  The term “Class A Common Shares” shall mean  the
500,000,000 shares of Class A Common Stock authorized for issuance by the
Company pursuant to its certificate of incorporation.
 
1.1.4.   Class A Common Shares and Equivalents.  The term “Class A Common Shares
and Equivalents” shall mean the sum of (a) the aggregate number of Class A
Common Shares and (b) the aggregate number of Class A Common Shares issuable
upon conversion of the Series A Preferred Shares, if any, that may be purchased
by the Purchaser under this Agreement.
 
1.1.5.  Class B Common Shares.  The term “Class B Common Shares” shall mean  the
200,000,000 shares of Class B Common Stock authorized for issuance by the
Company pursuant to its certificate of incorporation.
 
1.1.6.  Common Stock.  The term “Common Stock” shall refer to either or both of
the Class A Common Shares and Class B Common Shares that have been authorized
for issuance by the Company pursuant to its certificate of incorporation.
 
1.1.7.   Control.  The term “Control” (including the terms “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 

 
3

--------------------------------------------------------------------------------

 

1.1.8.   Chinacomm Parties.  The term “Chinacomm Parties” shall mean the
collective reference to Chinacomm, Trussnet Gulfstream, Yunji, Gulfstream
Capital, Chinacomm Cayman, Qui, Yuan, Newtop, Thrive, and Chinacomm Shanghai.
 
1.1.9.   Due Diligence Investigation.  The term “Due Diligence Investigation”
shall mean consummation by the Purchaser of an investigation of the business,
assets and liabilities, financial condition, legal and regulatory matters
(including decisions and approvals of PRC Regulatory Authorities) and prospects
of each of the Company, Trussnet and the Chinacomm Parties, including, without
limitation, a review of all Financial Statements (when furnished), and
confirmation of the statements, warranties and satisfaction of all conditions
precedent contained in this Agreement and in each of the Chinacomm Agreements;
all of which investigation shall be satisfactory to the Purchaser, in the
exercise of its sole discretion.
 
1.1.10.  Employment Agreement.  The term “Employment Agreement” shall mean the
five year employment agreement between the Company and George Alvarez the
execution of which shall be a condition precedent to the closing of the Stock
Purchase.
 
1.1.11.  Financial Statements.  The term “Financial Statements” shall mean the
collective reference to: (a) the audited balance sheets and statement of income
or operations and statement of cash flows of the Company as of June 30, 2006 and
June 30, 2007 and for each of the two fiscal years ended June 30, 2007, (b) the
unaudited comparative balance sheets and statements of income or operations and
cash flows of the Company as at March 31, 2008 and for the year ended June 30,
2008;  (c) the unaudited balance sheet as at June 30, 2008 and the statements of
income or operations and statement of cash flows of Trussnet from inception
through the year ended June 30, 2008; and (d) to the extent required under GAAP
and Regulations S-X promulgated under the Securities Act of 1933, as amended,
(i) the audited balance sheets and statements of income or operations and cash
flows of Chinacomm as at December 31, 2006, and December 31, 2007, and (ii) the
unaudited comparative balance sheets and statements of income or operations and
cash flows of Chinacomm as at June 30, 2007 and June 30, 2008 and for the six
months ended June 30, 2007 and June 30, 2008.
 
1.1.12.  Fully Diluted Basis.  The term “Fully Diluted Basis” shall mean, with
respect to the Person in question, the sum of: (a) the aggregate number of
issued and outstanding shares of capital stock or other equity interests of such
Person at any point in time, plus (b) such additional shares of capital stock or
other equity interests that would be issued and outstanding on a fully-diluted
basis, assuming: (i) the conversion into capital stock (whether Class A Common
Stock or preferred stock, including without limitation, Class A Common Stock,
Class B Class A Common Stock and Series A Preferred Stock) of all securities
issued by such Person, or (ii) the exercise of all options, warrants or other
rights entitling any holder to purchase shares of capital stock or other equity
interests of such Person.
 
1.1.13.  GAAP.  The term “GAAP” means, at any time or for any period in
question, United States generally acceptable accounting principles then in
effect.
 
1.1.14.  Knowledge.  The term “Knowledge” shall mean actual knowledge after
reasonable investigation.
 

 
4

--------------------------------------------------------------------------------

 

1.1.15.  Management Stockholders.  The term “Management Stockholders” shall mean
the collective reference to George Alvarez and the other Persons listed on
Schedule 3.8(a) to this Agreement.
 
1.1.16.  Material Adverse Change.  The term “Material Adverse Change” shall mean
a change which results in a Material Adverse Effect.
 
1.1.17.  Material Adverse Effect. The term “Material Adverse Effect” shall mean:
with respect to the Person in question: (i) a material adverse effect (whether
taken individually or in the aggregate with all other such effects) on the
financial condition, business, results of operations or properties of such
Person; or (ii) an effect which would materially impair the Person’s ability to
timely consummate the transactions contemplated under this Agreement; or
(iii) any event, circumstance or condition affecting a Person which would
prevent or materially delay the consummation of the transactions contemplated
under this Agreement.
 
1.1.18.  Preferred Stock.  The term “Preferred Stock” shall refer to the Class A
Preferred Shares and any other shares of preferred stock of the Company
authorized for issuance pursuant to its certificate of incorporation.
 
1.1.19.  Ordinary Course of Business.  The term “Ordinary Course of Business”
shall mean the course of business procedures and practices consistent with past
custom and practice (including with respect to quantity and frequency).
 
1.1.20.  PRC Regulatory Authorities.  The term “PRC Regulatory Authorities”
shall mean the collective reference to: (a) the MII, (b) the State Agency of
Foreign Exchange (“SAFE”), (b) the China Securities Regulatory Commission
(“CSRC”), and (c) any other agency or instrumentality of the central PRC
government and/or any Provincial governmental agency having jurisdiction over
Chinacomm and the Chinacomm Parties.
 
1.1.21.  Person.  The term “Person” means an individual, partnership, limited
liability company, corporation, association, joint stock company, trust, a joint
venture, unincorporated organization, or any other type of entity.
 
1.1.22.  Series A Preferred Shares.  The term “Series A Preferred Shares” shall
mean the 25,000,000 shares of Series A Preferred Stock of the Company authorized
for issuance pursuant  to its certificate of incorporation.
 
1.1.23.  Purchased Securities.  The term “Purchased Securities” shall mean the
aggregate number of the Class A Common Shares and/or Series A Preferred Shares
that shall be purchased by the Purchaser in accordance with the terms of this
Agreement.
 
1.1.24.  Requirement of Law.  The term “Requirement of Law” shall mean, with
respect to any Person, any judgment, statute, law, code, act, order, writ, rule,
ordinance, regulation, governmental consent or governmental requirement, or
determination or decree of any arbitrator, court, or other governmental agency
or administrative body, which now or at any time hereafter may be applicable to
and enforceable against the relevant Person, work, or activity in question or
any part thereof.
 

 
5

--------------------------------------------------------------------------------

 

1.1.25.  Sale of Control.   The term “Sale of Control” means, with respect to
any Party to this Agreement or any Trussnet Subsidiary, the sale or transfer to
any unaffiliated Person of all or substantially all of the securities or assets
of such Party or Trussnet Subsidiary, whether by merger, consolidation,
combination, asset sale, stock sale, tender offer or otherwise, in a transaction
whereby the power to elect a majority of the board of directors of such Party or
Trussnet Subsidiary shall be vested in such unaffiliated Person.
 
1.1.26.  SEC.  The term “SEC” shall mean the United States Securities and
Exchange Commission.
 
1.1.27.  Securities Act.  The term “Securities Act” shall mean the Securities
Act of 1933, as amended.
 
1.1.28.  Tax or Taxes.  The term “Tax” or “Taxes” shall mean any federal, state,
local or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
1.1.29.  Tax Return.  The term “Tax Return” shall mean any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.
 
1.1.30  Transaction Expenses.  The term “Transaction Expenses” shall mean and
include all reasonable, actual, and documented out-of-pocket expenses
(including, without  limitation, all reasonable fees and expenses of counsel,
accountants, and investment bankers to a Party and its Affiliates) incurred by a
Party or on its behalf in connection with or related to: (i) the authorization,
preparation, negotiation, execution, and performance of this Agreement; (ii) the
preparation, printing, filing, and mailing of any SEC Filings made or
contemplated by that Party in connection with this Agreement and the
transactions envisioned hereunder; and (iii) all other matters related to the
consummation of the transactions contemplated under this Agreement.
 
1.1.31.  WiMAX License Renewal.  The term “WiMAX License Renewal” shall have the
meaning set forth in Section 5.1.6 of this Agreement.
 
1.1.32.  WiMAX License Renewal Date.  The term “WiMAX License Renewal Date”
shall be the date on which the MII shall have issued (by its official seal or
“chop”) the WiMAX License Renewal.
 
1.1.33.  Accounting Terms and Determinations.  All accounting terms used in this
Agreement and not otherwise defined shall have the meaning accorded to them in
accordance with GAAP and, except as expressly provided herein, all accounting
determinations shall be made in accordance with GAAP, consistently
applied.  When used herein, the term “financial statements” shall include the
notes and schedules attached thereto.  The term “GAAP” means generally accepted
accounting principles consistently applied as in effect from time to time.
 

 
6

--------------------------------------------------------------------------------

 

1.2.           Interpretation.
 
1.2.1.  Provision Not Construed Against Party Drafting Agreement.  This
Agreement is the result of negotiations by and between the Parties, and each
Party has had the opportunity to be represented by independent legal counsel of
its choice.  This Agreement is the product of the work and efforts of all
Parties, and shall be deemed to have been drafted by all Parties.  In the event
of a dispute, no Party hereto shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.
 
1.2.2.  Number and Gender.  Wherever from the context it appears appropriate:
(i) each term stated either in the singular or plural shall include the singular
and plural; and (ii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others.
 
1.2.3.  Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.
 
1.2.4.  Article and Section Headings.  The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.
 
1.3.           Severability.  Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement.  If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.
 
1.4.           Entire Agreement.  This Agreement, and all Exhibits hereto and
all references, documents, or instruments referred to herein, contains the
entire agreement and understanding of the Parties hereto in respect to the
subject matter contained herein.  The Parties have expressly not relied upon any
promises, representations, warranties, agreements, covenants, or undertakings,
other than those expressly set forth or referred to in this Agreement and in the
Exhibits hereto.  This Agreement and the Exhibits hereto supersedes any and all
prior written or oral agreements, understandings, and negotiations between the
Parties with respect to the subject matter contained herein or therein.
 
1.5.           Additional Definitions and Interpretation Provisions.  For
purposes of this Agreement: (i) those words, names, or terms which are
specifically defined herein shall have the meaning specifically ascribed to
them; (ii) the words “hereof”, “herein”, “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
and not to any particular provision of this Agreement; (iii) all references to
designated “Articles”, “Sections”, and to other subdivisions are to the
designated Articles, Sections, and other subdivisions of this Agreement as
originally executed; (iv) all references to “Dollars” or “$” shall be construed
as being United States dollars; (v) the term “including” is not limiting and
means “including without limitation”; and (vi) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the Effective Date and as may be
subsequently amended.
 

 
7

--------------------------------------------------------------------------------

 

 
ARTICLE II
 
THE PURCHASED SECURITIES
 
2.1.           The Purchased Securities, Purchase Price and Post-Closing Option.
 
2.1.1  The Purchase Price.  On the Closing Date (as hereinafter defined) and
subject  to the terms and conditions set forth herein, the Purchaser shall pay
to the Company by wire transfer of immediately available funds to an account
designated by the Company and approved by Purchaser such amount, net of all
applicable commissions (the “Purchase Price”) as shall be not less than
$201,675,000 (the “Minimum Purchase Price”), and not more than $270,000,000 (the
“Maximum Purchase Price”).  Against receipt of the applicable Purchase
Price, the Company shall deliver to the Purchaser certificates evidencing legal
and beneficial ownership of the Purchased Securities, of the type and in the
amounts set forth in this Section 2.1 and in Section 2.2 below.  The applicable
Purchase Price payable by the Purchaser on the Closing Date is hereinafter
sometimes referred to as the “Closing Payment.”
 
2.1.2  Per Share Price; Adjustments.  It is the mutual intention of the Parties
hereto that the per share purchase price of each of the Class A Common Shares
shall be $2.25 per share (the “Per Share Price”).  Such number of Class A Common
Shares and the Per Share Price shall be subject to equitable adjustment in the
event of any stock splits or recapitalizations by the Company prior to the
Closing Date that have been approved by the Purchaser.  In addition, except for
the Convertible Debentures permitted to be issued by the Company prior to the
Closing Date in accordance with Section 3.8 and Section 4.14 below, in the event
that the Company shall, on any one or more occasion, commencing from and after
the date of this Agreement and ending on a date which shall be the date of
expiration of the “Post-Closing Option Period” (as that term is defined in
Section 2.1.6 below), issue or sell for cash any of its Class A Common Shares or
other securities convertible into or exercisable for Class A Common Shares at a
price per share that shall be less than $2.25, the Per Share Price paid and
payable by Purchaser shall be reduced to such lower price, and the number of
Class A Common Shares issued and issuable to the Purchaser shall be
correspondingly increased.
 
2.1.3  Closing Payment and Minimum Class A Common Shares.  On the assumption
that there shall be not in excess of 86,117,088 Class A Common Shares of the
Company issued and outstanding as at the Closing Date, on the Closing Date, the
Purchaser shall purchase for the $2.25 Per Share Price not less than an
aggregate of 89,633,333 Class A Common Shares of the Company, and pay in cash in
immediately available funds the $201,675,000 Minimum Purchase Price.  Such
Closing Payment of the Minimum Purchase Price shall be increased as at the
Closing Date as provided in Section 2.1.4 below, and may (at Purchaser’s sole
and exclusive option) be increased as at the Closing Date as provided in Section
2.1.5 below; provided, that any such increase shall be at the identical Per
Share Price and on the identical terms and conditions as the issuance of Class A
Common Shares in consideration of payment of the Minimum Purchase Price.
 

 
8

--------------------------------------------------------------------------------

 

2.1.4  Mandatory Increase in Minimum Purchase Price and Class A Common
Shares.  The Parties hereto do hereby acknowledge and agree that,
notwithstanding anything to the contrary, express or implied, contained in this
Agreement, after giving effect to the transactions contemplated by this
Agreement, on the Closing Date the Purchaser shall purchase and own of record
and beneficially not less than fifty-one (51%) of the aggregate number of issued
and outstanding Class A Common Shares of the Company, after giving effect to
such purchase.  Accordingly, in the event and to the extent that, on or before
the Closing Date, any of the then issued and outstanding Convertible Debentures
described in Section 3.8 of this Agreement shall have been converted by the
holder(s) into Class A Common Shares of the Company, the Purchaser shall
increase its Closing Payment in order to receive from the Company such minimum
number of Class A Common Shares of the Company as shall represent not less than
fifty-one (51%) of the aggregate number of issued and outstanding Class A Common
Shares of the Company, after giving effect to such purchase.  In such event, the
minimum number of Class A Common Shares to be acquired by the Purchaser on the
Closing Date shall be determined by dividing such Purchaser’s Closing Payment,
as so increased, by the Per Share Price then in effect.
 
2.1.5  Optional Increase in Minimum Purchase Price and Class A Common
Shares.  In addition to the provisions of Section 2.1.3 and Section 2.1.4 above,
the Purchaser shall have the right, but not the obligation, upon not less than
five (5) Business Days prior written notice to the Company, to increase the
Closing Payment payable on the Closing Date to any amount, up to the
$270,000,000 Maximum Purchase Price, and receive in exchange therefore: (a) that
number of Class A Common Shares of the Company as shall be determined by
dividing such Purchaser’s Closing Payment, as so increased, by the Per Share
Price then in effect, and/or (b) if the Purchaser shall have elected Stock
Purchase Plan B prior to the Closing Date (as contemplated by Section 2.2.2
below), that number of shares of Series A Preferred Shares as shall be
determined by dividing the dollar amount of such Series A Preferred Shares to be
purchased, by a price of $10.00 per Series A Preferred Share.
 
2.1.6  Post-Closing Option.  In the event that it has not elected to pay the
Maximum Purchase Price and receive an aggregate number of Class A Common Shares
and/or Series A Preferred Shares contemplated by Section 2.1.5 above, with the
ninety (90) day period immediately following the Closing Date (the “Post-Closing
Option Period”), the Purchaser shall have the right and option (the “Purchase
Option”) to elect, upon not less than five (5) Business Days prior written
notice to the Company, to purchase from the Company such additional number of:
(a) Class A Common Shares as shall be determined by dividing (i) the
$270,000,000 Maximum Purchase Price, less the aggregate Closing Payment made by
the Purchaser, by (ii) the Per Share Price then in effect; and/or (b) if (and
only if) the Purchaser shall have elected Stock Purchase Plan B on the Closing
Date, as contemplated by Section 2.2.2 below, such additional number of shares
of Series A Preferred Shares as shall be determined by dividing the dollar
amount of such Series A Preferred Shares to be purchased upon exercise of the
Post-Closing Option, by a price of $10.00 per Series A Preferred Share.  The
exercise of the Purchase Option and the issuance of additional Class A Common
Shares and/or Series A Preferred Shares shall be at the identical Per Share
Price as to the Class A Common Shares and $10.00 per share price as to the
Series A Preferred Shares, and on the identical terms and conditions as the
issuance by the Company of Class A Common Shares and/or Series A Preferred
Shares to the Purchaser on the Closing Date in consideration for the Closing
Payment.
 

 
9

--------------------------------------------------------------------------------

 

2.2.           Composition of the Purchased Securities.  The allocation of the
Purchased Securities among the Class A Common Shares and the Series A Preferred
Shares shall be determined in accordance with this Section 2.2.
 
2.2.1.   Stock Purchase Plan A.  It is the intention of the Parties that on the
Closing Date the Company shall sell and issue to the Purchaser
 
(a)           such number of Class A Common Shares as are set forth in this
Article II; and
 
(b)           pursuant to Section 2.3 below, that number of the Class B Common
Shares which, when coupled with the number of Class A Shares and any Series A
Preferred Shares purchased by the Purchaser on the Closing Date, shall represent
as of the Closing Date, not less than fifty-one percent (51%) of the aggregate
voting power of the Company, represented by all Class A Shares, Series A
Preferred Shares and Class B Common Shares of the Company, that are or would be
outstanding on a Fully-Diluted Basis after giving effect to such issuance.
 
The composition of the Purchased Securities set forth in this Section 2.2.1
shall be referred to herein as (“Stock Purchase Plan A”).
 
2.2.2.  Stock Purchase Plan B.
 
(a)           If at any time commencing upon the Effective Date and terminating
on a date which shall be five days prior to the Closing, the Purchaser shall
determine that in order to close the Stock Purchase it will be necessary for the
Purchaser to issue securities of the Purchaser requiring the payment of periodic
dividends or interest, then the Purchaser shall provide notice to the Company of
its intent to implement the Purchased Securities allocation set forth in this
Section 2.2.2, which shall be referred to herein as the “Stock Purchase Plan
B.”  Such notice is referred to herein as the “Stock Purchase Plan B
Notice.”  The Company shall have three business days from its date of receipt of
the Stock Purchase Plan B Notice  to accept or decline the transaction set forth
in the Stock Purchase Plan B Notice.  In the event the Company declines the
transaction set forth in the Stock Purchase Plan B Notice, then the provisions
of Section 2.2.2 of this Agreement shall be null and void and of no further
force or effect.
 
(b)           The Stock Purchase Plan B Notice shall contain a detailed
allocation among the Class A Common Shares and Class B Common Shares and the
Series A Preferred Shares; provided that the Stock Purchase Plan B Notice shall
provide for:
 
(i)     a minimum purchase of $100,000,000 of Class A Common Shares at the Per
Share Price;
 
(ii)    a minimum purchase of $101,675,000 of Series A Preferred Shares at a
price of $10.00 per Series A Preferred Share and a maximum purchase of
$170,000,000 Series A Preferred Shares at a price of $10.00 per Series A
Preferred Share, and
 
(iii)  the issuance of the number of the Class B Common Shares referred to in
Section 2.3 below.
 

 
10

--------------------------------------------------------------------------------

 

The Series A Preferred Shares shall be convertible at any time at the option of
the holder(s) into that number of Class A Common Shares, which, when aggregated
with the number of Class A Common Shares referred  to in clause (i) of this
Section 2.2.2(b) that are issued to the Purchaser on the Closing Date, shall
represent not less than fifty-one percent (51%) of the issued and outstanding
Class A Common Shares of the Company as at the Closing Date.
 
(c)           So long as the terms and conditions of the Series A Preferred
Shares that the Purchaser proposes to purchase hereunder shall be consistent
with the terms and conditions set forth on Exhibit F annexed hereto, the Company
shall accept the aforesaid Stock Purchase Plan B.
 
2.3.           Issuance of Class B Common Shares.   In consideration for its
purchase of the Purchased Securities, on the Closing Date, the Company shall
issue to the Purchaser, for $0.001 per share, that number of the Class B Common
Shares which, when coupled with the number of Class A Shares and any Series A
Preferred Shares purchased by the Purchaser on the Closing Date, shall represent
as of the Closing Date, not less than fifty-one percent (51%) of the aggregate
voting power of the Company, represented by all Class A Shares, Series A
Preferred Shares and Class B Common Shares of the Company, that are or would be
outstanding on a Fully-Diluted Basis after giving effect to such issuance (the
“Purchaser’s Class B Shares”).
 
2.4           Failure to Consummate Purchase.  If at any time prior to the
Closing, the Purchaser believes that it is unable to consummate the purchase of
the Purchased Securities in accordance with Stock Purchase Plan A or Stock
Purchase Plan B, then the Purchaser shall promptly notify the Company in writing
of its intent to terminate this Agreement. Upon receipt of such notice, this
Agreement shall be null and void, and none of the Parties hereto shall have any
further liability to the other.
 
2.5.           Closing.  Subject to the terms and conditions of this Agreement,
the closing of the Stock Purchase (the “Closing”) shall take place at the law
office of Hodgson Russ LLP, 1540 Broadway, 24th floor, New York, New York 10036,
as soon as practicable after all conditions to Closing under this Agreement are
satisfied, but in no event later than a date which shall be twenty (20) Business
Days following the WiMAX License Renewal Date (the “Closing Date”), subject to
extension of such Closing Date by mutual agreement of both Parties.  In the
event the Closing has not taken place as of the Closing Date, as the same may be
extended, then at the option of the Company, this Agreement shall terminate and
shall thereafter be null and void.
 

 
11

--------------------------------------------------------------------------------

 

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND TRUSSNET
 
The Company and Trussnet hereby do hereby jointly and severally represent and
warrant to the Purchaser that upon execution of this Agreement and at Closing
(each representation as to the Chinacomm Parties is made to the best Knowledge
of the Company and Trussnet):
 
3.1.           Organization and Good Standing.  Each of the Company, Trussnet
and the Chinacomm.  Parties  are entities duly organized, validly existing and
in good standing under the laws of their respective States or countries of
organization, all as set forth on Schedule 3.1 to this Agreement.
 
3.2.           Subsidiaries.  The only direct subsidiary of the Company is
Trussnet.  Trussnet is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Schedule 3.2 to this
Agreement sets forth: (a) the names, (b) the authorized, issued and outstanding
shares of capital stock or other equity of Trussnet and of each of the direct
and indirect subsidiaries of Trussnet and all Chinacomm Parties, and (c) the
record and beneficial owners of such capital stock or other equity.
 
3.3.           Authorization and Approvals.
 
(a)           Each of the Company, Trussnet and the Chinacomm Parties have the
requisite corporate power and authority and have obtained all requisite
licenses, permits, franchises, approvals and consents necessary (i) to own and
operate its properties and to carry on its business as now being conducted, and
(ii) to enter into and carry out the terms and conditions of this Agreement, as
well as all transactions contemplated hereunder.  All corporate proceedings have
been taken and all corporate authorizations have been secured which are
necessary to authorize the execution, delivery and performance by the Company,
Trussnet and the Chinacomm Parties of this Agreement.  This Agreement has been
duly and validly executed and delivered by the Company and Trussnet and
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms.
 
(b)           On or before the Closing Date, each of the Chinacomm Parties have
or shall have executed an agreement in the form of Exhibit G annexed hereto (the
“Chinacomm Parties Consent Agreement”), pursuant to which each of the Chinacomm
Parties shall have approved this Agreement and shall have consented all of the
transactions contemplated hereby.
 
3.4.           Effect of Agreement.  As of the Closing, the consummation by any
of the Company, Trussnet and the Chinacomm Parties of the transactions
contemplated hereby and by the Chinacomm Agreements, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:
 
(a)           Violate any Requirement of Law applicable to or binding upon the
Purchaser, the  Company, Trussnet or any of the Chinacomm Parties;
 

 
12

--------------------------------------------------------------------------------

 

(b)           Violate: (i) the terms of the Articles of Incorporation or Bylaws
of the Company, Trussnet and the Chinacomm Parties; or (ii) any material
agreement, contract, mortgage, indenture, bond, bill, note, or other material
instrument or writing binding upon the Company, Trussnet and the Chinacomm
Parties or to which any of the Company, Trussnet and the Chinacomm Parties is
subject;
 
(c)           Accelerate or constitute an event entitling the holder of any
indebtedness of  any of the Company, Trussnet and the Chinacomm Parties to
accelerate the maturity of such indebtedness or to increase the rate of interest
presently in effect with respect to such indebtedness; or
 
(d)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of any of the Company, Trussnet
and the Chinacomm Parties under any agreement, commitment, contract (written or
oral) or other instrument to which any of the Company, Trussnet and the
Chinacomm Parties is a party or by which it is bound or affected.
 
3.5.           Consents and WiMAX License.
 
(a)           All consents, approvals or other authorizations or notices,
required by any state or federal regulatory authority or other Person or entity,
including all PRC Regulatory Authorities,  in order to permit the Purchaser, the
Company, Trussnet and the Chinacomm Parties to consummate the transactions
contemplated by this Agreement and the Chinacomm Agreements and to enable the
Company, Trussnet and the Chinacomm Parties to operate their respective
businesses, including the construction, installation and operation of the
Wireless Installations under the WiMAX License have been obtained and are in
full force and effect.
 
(b)           On or before the Closing Date, the MII or other applicable PRC
Regulatory Authority shall have renewed the WiMAX license granted to Chinacomm
for a minimum of not less than three years, and such WiMAX License, as so
renewed shall be in compliance with the requirements of the PRC Regulatory
Authorities.
 
3.6.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of the Company’s management, threatened against any
of the Company, Trussnet and the Chinacomm Parties, or against any property,
asset, interest or right of any of the Company, Trussnet and the Chinacomm
Parties, that might reasonably be expected to have a Material Adverse Effect or
that might reasonably be expected to threaten or impede the consummation of the
transactions contemplated by this Agreement.
 
3.7.           Regulatory Compliance.  Neither the Company, Trussnet nor, to the
best Knowledge of the Company and Trussnet, any of the Chinacomm Parties have
violated any Requirement of Law, the violation of which would be reasonably
likely to have a Material Adverse Effect.  All filings of the Company with the
SEC have been filed in a timely fashion and are accurate and complete in all
material respects.
 

 
13

--------------------------------------------------------------------------------

 

3.8.           Capitalization; Transactions with Trussnet Delaware.
 
(a)           The Company is authorized to issue 500,000,000 Class A Common
Shares, 200,000,000 Class B Common Shares and 25,000,000 Series A Preferred
Shares.  Immediately prior to the Closing, the Company shall have no more than
117,696,035 Class A Common Shares issued and outstanding on a Fully Diluted
Basis calculated as follows: (i) 86,117,088 Class A Common Shares issued and
outstanding plus, plus (ii) up to 31,578,947 Class A Common Shares, issuable in
the event the Company issues $30,000,000 in convertible debentures, convertible
at $.95 per share (the “Convertible Debentures”).  As of the Effective Date, the
Company has issued $17,385,210 in Convertible Debentures convertible into
18,271,800 Class A Common Shares.  The Company and the Purchaser hereby agree
that up to and including the Closing Date, the Company shall have the right to
issue up to $30,000,000, in the aggregate, in Convertible
Debentures.  Immediately prior to Closing the Company shall also have issued to
George Alvarez and the other Persons listed on Schedule 3.8(a) to this Agreement
(the “Class B Holders”) an aggregate of 66,909,088 Class B Common Shares.  All
of the issued and outstanding Class A Common Shares, Class B Common Shares and
the Convertible Debentures have been duly authorized and are validly issued,
fully paid, and non-assessable.  Other than the Convertible Debentures and the
transactions contemplated hereby, there are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock.
 
(b)           The capitalization of each of Trussnet and the Chinacomm Parties
is set forth on Schedule 3.8(b) to this Agreement.  All of the issued and
outstanding shares of capital stock or other securities of Trussnet and, to the
Knowledge of the Company and Trussnet, the Chinacomm Parties have been duly
authorized and are validly issued, fully paid, and non-assessable.  Other than
the transactions contemplated hereby and by the Chinacomm Agreements, there are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require Trussnet or any of the Chinacomm Parties to issue, sell, or
otherwise cause to become outstanding any of its capital stock or any other
equity.
 
(c)           Annexed hereto as Schedule 3.8(c) is a description of (i) all of
the assets and personnel of Trussnet Delaware that has heretofore been
transferred, or as at the Closing Date will have been transferred, to Trussnet,
(ii) all loans, services and other products heretofore provided by Trussnet
Delaware to Trussnet and/or the Company for or on behalf of the Company or
ChinaComm, and (iii) all accounts payable and other amounts owing as at the date
hereof and as at the Closing Date by the Company or Trussnet to Trussnet
Delaware; all of which amounts and obligations have been incurred in the
Ordinary Course of Business.
 
3.9.           The Purchased Securities.  The Purchased Securities will, upon
issuance, be duly authorized, legally and validly issued, fully paid and
non-assessable, and free and clear of all liens, mortgages, pledges, and other
encumbrances of any nature, unless expressly provided herein to the contrary.
 
3.10.         Employee Benefit Plans.  Neither the Company nor Trussnet have any
labor union contract, bonus, pension, profit-sharing, retirement, deferred
compensation, savings, stock purchase, stock option, hospitalization, insurance
or other plan providing employees benefits, employment, agency, consulting or
similar contract (“Employee Benefit Plans”) which cannot be terminated in thirty
(30) days or less, without cost, other than the Employment Agreement of George
Alvarez.  The Company and Trussnet reserve the right to establish Employee
Benefit Plans in the future.
 

 
14

--------------------------------------------------------------------------------

 

3.11.         Permits and Licenses.  The Company and Trussnet and to the best
Knowledge of the Company and Trussnet, the Chinacomm Parties have all licenses
and permits (federal, state and local) required by governmental authorities to
own, operate and carry on their respective business as now being conducted, and
such licenses and permits are in full force and effect.  No violations are or
have been recorded in respect to the licenses or permits, included but not
limited to fire and health and safety law violations, and no proceeding is
pending or threatened looking toward the revocation or limitation of any of
them.
 
3.12.        Chinacomm Transaction.
 
3.12.1.  Controlled Entities.  The Chinacomm Agreements require the formation of
certain entities, including Trussnet Gulfstream and Gulfstream Capital and the
formation of two wholly owned foreign investment enterprises or WOFIEs (as
previously defined).  Trussnet Gulfstream and Gulfstream Capital are or will be
100% owned subsidiaries of Trussnet, and Chinacomm Cayman, Chinacomm Shanghai
and Yunji are or on the Closing Date shall be partially-owned subsidiaries of
Trussnet.  Such Chinacomm Parties are sometimes collectively referred to herein
as the “Trussnet Subsidiaries”.
 
3.12.2.  Performance.  The Company shall cause $196,000,000 of the proceeds
received under this Agreement to: (i) be used to discharge the obligation of
Gulfstream Capital that it invest $196,000,000 in Chinacomm Cayman; and
(ii) assure that upon completion of this investment by Gulfstream, that these
funds be used as contemplated by the Chinacomm Agreements.  The balance of the
proceeds shall be used for the payment of commissions and general working
capital, in such amounts as are set forth on Schedule 3.12.2 annexed to this
Agreement.
 
3.13.         Material Agreements.  Except as otherwise disclosed herein, each
of the Company, Trussnet and, to the best Knowledge of the Company and Trussnet,
the Chinacomm Parties, is not a party to any material agreement, the failure to
perform of which would have a Material Adverse Effect upon any of the Company,
Trussnet or such Chinacomm Parties.
 
3.14.         Insurance Policies.  All insurance policies maintained by each of
the Company, Trussnet and, to the best Knowledge of the Company and Trussnet,
the Chinacomm Parties on its assets, business, officers and personnel provide
adequate and sufficient liability and property damage coverage commensurate with
the business practices of any of the Company, Trussnet and, to the best
Knowledge of the Company and Trussnet, the Chinacomm Parties.  To the best
Knowledge of the Company, each of the Company, Trussnet and, to the best
Knowledge of the Company and Trussnet, the Chinacomm Parties does not conduct
any business which would result in the cancellation of, or a material increase
in the premiums, for any of its insurance policies.
 
3.15.         Environmental Matters.  With regard to matters of environmental
compliance: each of the Company, Trussnet and, to the best Knowledge of the
Company and Trussnet, the Chinacomm Parties has conducted and is conducting its
business, and has used and is using its properties, whether currently owned,
operated or leased or owned, operated or leased by the Company in compliance
with all applicable PRC and United States federal, and state and local
environmental laws and regulations, except where the failure to comply with such
laws and regulations, in the aggregate, has not had and could not have a
Material Adverse Effect on the condition (financial or otherwise), business or
properties of the Company, Trussnet or, to the best Knowledge of the Company and
Trussnet, any of the Chinacomm Parties.
 

 
15

--------------------------------------------------------------------------------

 

3.16.         Undisclosed Liabilities.  Neither the Company, Trussnet nor, to
the best Knowledge of the Company and Trussnet, the Chinacomm Parties  have any
liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes, except for: (i) liabilities set forth in the Financial Statements, and
(ii) liabilities which have arisen after the date of the Financial Statements in
the Ordinary Course of Business (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of contract, breach
of warranty, tort, infringement, or violation of law).
 
3.17.         Material Defaults.  Neither the Company, Trussnet nor, to the best
Knowledge of the Company and Trussnet, the Chinacomm Parties is in default, or
alleged to be in default, under any material agreement, contract, lease,
mortgage, commitment, instrument or obligation, and to the best Knowledge of the
Company and Trussnet of no other party to any agreement, contract, lease,
mortgage, commitment, instrument or obligation to which the Company is a party
is in default thereunder, which default would have a Materially Adversely Effect
upon the properties, assets, business or prospects of the Company, Trussnet or
the Chinacomm Parties.
 
3.18.         Tax Returns and Disputes.  The Company and Trussnet, and to the
best Knowledge of the Company and Trussnet, each of the Chinacomm Parties, has:
(a) filed all Tax Returns (PRC and United States federal, state and local)
required to be filed by it, (b) all such Tax Returns filed are complete and
accurate in all material respects, and (c) the applicable taypayer has paid all
Taxes shown to be due and payable on the returns or any assessments or penalties
received by it and all other Taxes (PRC and United States federal, state and
local) due and payable by it.  The Company and Trussnet, and to the best
Knowledge of the Company and Trussnet, each of the Chinacomm Parties, has
collected and withheld all Taxes which it has been required to collect or
withhold and has timely submitted all such collected and withheld amounts to the
appropriate authorities.  The Company and Trussnet, and to the best Knowledge of
the Company and Trussnet, each of the Chinacomm Parties, is in compliance with
the back-up withholding and information reporting requirements under the Code
and any state, local or foreign laws, and the rules and regulations thereunder.
 
3.19.         Financial Condition.  On or before the Closing Date, the Company
and Trussnet shall deliver and cause to be delivered to the Purchaser all of the
Financial Statements.  The Financial Statements of the Company and Trussnet, and
to the best Knowledge of the Company and Trussnet, each of the Chinacomm
Parties, present fairly the financial position, results of operations and cash
flows of the Company for the fiscal period then ended and were prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
except with respect to the Financial Statements of Chinacomm, the same have been
prepared in accordance with either GAAP or auditing standards accepted in the
European Union.
 

 
16

--------------------------------------------------------------------------------

 

3.20.         No Adverse Change.  Since December 31, 2007 there has been no
Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of the Company, Trussnet and, to the best
Knowledge of the Company and Trussnet, each of the Chinacomm Parties.
 
3.21.         Disclosure.  The representations and warranties: (a) of the
Company and Trussnet  contained in this Agreement and in any agreement,
certificate, affidavit, statutory declaration or other document delivered or
given by the Company or Trussnet pursuant to this Agreement, and (b) to the best
Knowledge of the Company and Trustnet, of any of the Chinacomm Parties contained
in any of the Chinacomm Agreements or in any other agreement, certificate,
affidavit, statutory declaration or other document delivered or given by any of
the Chinacomm Parties pursuant to this Agreement or any Chinacomm Agreements are
true and correct and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained in such
representations and warranties not misleading to the Purchaser.
 
3.22.         Advice of Changes.  Between the Effective Date and the Closing
Date, the Company and Trussnet shall promptly advise the Purchaser in writing of
any fact, the occurrence of which would render any representation or warranty
contained in this Agreement to be materially untrue.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows upon
execution of this Agreement and at Closing:
 
4.1.           Organization and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
Cayman Islands.
 
4.2.           Authorization.  The Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Purchaser, enforceable in accordance with its terms and conditions.  The
Purchaser need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement, other than
the Proxy Statement which the Purchaser shall, prior to the Closing Date,
distribute to its sharesholders in order to obtain the consent of its
shareholders to the transactions contemplated by this Agreement.
 
4.3.           Operation of Business.  The Purchaser has the requisite corporate
power and authority and all requisite licenses, permits and franchises necessary
to own and operate its properties and to carry on its business as now being
conducted.
 
4.4.           Execution of Agreement.  The Purchaser has the requisite
corporate power and authority and has obtained all approvals and consents
necessary to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder.  All corporate
proceedings have been taken and all corporate authorizations have been secured
which are necessary to authorize the execution, delivery, and performance by the
Purchaser of this Agreement.  This Agreement has been duly and validly executed
and delivered by the Purchaser and constitutes the valid and binding obligations
of the Purchaser, enforceable in accordance with the respective terms.
 

 
17

--------------------------------------------------------------------------------

 

4.5.           Effect of Agreement.  As of the Closing, the consummation by the
Purchaser of the transactions herein contemplated, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:
 
(a)           Violate any Requirement of Law applicable to or binding upon the
Purchaser;
 
(b)           Violate: (i) the terms of the Articles of Incorporation or Bylaws
of the Purchaser; or, (ii) any material agreement, contract, mortgage,
indenture, bond, bill, note, or other material instrument or writing binding
upon the Purchaser or to which the Purchaser is subject;
 
(c)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of the Purchaser under any
agreement, commitment, contract (written or oral) or other instrument to which
the Purchaser is a party or by which it is bound or affected.
 
4.6.           Consents.  No consents, approvals or other authorizations or
notices, other than those which have been obtained and are in full force and
effect, are required by any state or federal regulatory authority or other
Person or entity in connection with the execution and delivery of this
Agreement  and the performance of any obligations contemplated hereunder.
 
4.7.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of the Purchaser’s management, threatened against
the Purchaser, or against any property, asset, interest or right of the
Purchaser, that might reasonably be expected to have a Material Adverse Effect
or that might reasonably be expected to threaten or impede the consummation of
the transactions contemplated by this Agreement.
 
4.8.           Regulatory Compliance.  To the best Knowledge of the Purchaser,
it has not violated any Requirement of Law, the violation of which would be
reasonably likely to have a Material Adverse Effect.  Further, the Purchaser is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.
 
4.9.           Purchase for Investment.  The Purchaser is not acquiring the
Purchased Securities with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act.
 
4.10.        Disclosure.  The representations and warranties of the Purchaser
contained in this Agreement and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given pursuant to this
Agreement are true and correct and do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained in such representations and warranties not misleading to the Company.
 

 
18

--------------------------------------------------------------------------------

 

4.11.         Advice of Changes.  Between the Effective Date and the Closing
Date the Purchaser shall promptly advise the Company in writing of any fact
which, if existing or known at the Effective Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Effective Date, would have made any of the
representations untrue.
 
4.12.         Due Diligence.  The Purchaser is an accredited investor within the
meaning of the Securities Act and its management is sophisticated and
experienced in transactions such as the Stock Purchase.  The Purchaser has
commenced its Due Diligence Investigation and, as at the date of this Agreement,
but subject at all times to completion of its Due Diligence Investigation in
accordance with the provisions of Section 5.1.8 of this Agreement, the Purchaser
has no reason to believe that any of the representations and warranties of the
Company are misleading or inaccurate in any material respect.  The decision by
the Purchaser to execute this Agreement is based upon the representations and
warranties of the Company and Trussnet set forth in this Agreement being true
and correct in all material respects as at the date of this Agreement and as at
the Closing Date, and is not based upon any verbal statements or representations
made by any Person Affiliated with the Company or Trussnet.   The obligations of
the Purchaser to acquire the Purchased Securities or otherwise consummate the
transactions contemplated by this Agreement is and shall at all times be subject
to completion by the Purchaser of a satisfactory Due Diligence Investigation.
 
4.13.         Restricted Securities.  The Purchaser hereby acknowledges that the
Purchased Securities shall constitute restricted securities within the meaning
of the Securities Act and that all certificates evidencing the Purchased
Securities shall contain a restrictive legend prohibiting transfer without a
legal opinion or the availability of an exemption under the registration
requirements of the Securities Act.  The Purchaser is an accredited investor
within the meaning of the Securities Act.
 
4.14          Sale of Additional Debentures.  The Purchaser acknowledges that
between the date of this Agreement and the Closing Date, the Company shall have
the right (but not the obligation) to issue and sell to $30,000,000 of
Convertible Debentures (inclusive of the $17,385,210 of Convertible Debenture
previously issued), as contemplated by Section 3.8(a) above.
 
 
ARTICLE V
 
CONDITIONS TO CLOSING
 
5.1.           The satisfaction of the following conditions shall be a condition
precedent to the obligation of the applicable Party to consummate the
transactions contemplated by this Agreement:
 
5.1.1.  Purchaser’s Shareholder Approval.  A condition to the obligation of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
both: (a) the approval of this Agreement and all of the transactions
contemplated hereby and by the Chinacomm Agreements by the holders of a majority
of the issued and outstanding publicly traded ordinary or common shares of the
Purchaser as required by the Company’s governing documents and applicable United
States corporate and securities laws; and (b) the decision by not more than the
holders of 5% of such publicly traded ordinary or common shares to seek
rescission or redemption of their investment in the Purchaser and a return of
their allocable portion of the Purchaser’s trust fund.  The Purchaser has
represented to the Company that, as a foreign private issuer, it is not required
to comply with the shareholder solicitation and proxy requirements of Section 14
of the Securities Exchange Act of 1934 (the “Exchange Act”), however, the
Purchaser has further represented that it is the intention of the Purchaser to
solicit its shareholders with proxy materials in substantial compliance with
Section 14 of the Exchange Act.
 

 
19

--------------------------------------------------------------------------------

 

5.1.2.  Employment Agreement.  A condition to the obligation of the Company and
Trussnet to consummate the transactions contemplated by this Agreement shall be
the execution of an Employment Agreement with George Alvarez, President of the
Company.
 
5.1.3.  Company, Trussnet and Chinacomm Parties Representations.  A condition to
the obligation of the Purchaser to consummate the transactions contemplated by
this Agreement shall be that all representations and warranties of the Company
and Trussnet contained in this Agreement and in the Chinacomm Agreements shall
be or remain true and correct as of the Closing Date and no Material Adverse
Changes to the Company, Trussnet or any of the Chinacomm Parties shall have
occurred.
 
5.1.4.  Purchaser’s Representations.  A condition to the obligation of the
Company and Trussnet to consummate the transactions contemplated by this
Agreement shall be that all representations and warranties of the Purchaser
contained in this Agreement shall be or remain true and correct as of the
Closing Date and there are no Material Adverse Changes to the Purchaser
occurring since the Effective Date.
 
5.1.5.  Consents.  A condition to the obligation of the Purchaser to consummate
the transactions contemplated by this Agreement shall be the receipt of all
required third party consents and approvals, including, without limitation, all
consents and approvals of PRC Regulatory Authorities.  In addition, the
Chinacomm Parties Consent Agreement shall have been duly executed by all
Chinacomm Parties and delivered to the Purchaser.
 
5.1.6.   Officers Certificate.  A condition to the obligation of the Purchaser
to consummate the transactions contemplated by this Agreement shall be that an
executive officer of the Company and Trussnet shall deliver a certificate at
Closing to the effect, that to his Knowledge, the conditions set forth in
Section 5.1.3 and Section 5.1.5 have been satisfied.  A condition to the
obligation of the Company and Trussnet to consummate the transactions
contemplated by this Agreement shall be that an executive officer of the
Purchaser shall deliver a certificate at Closing to the effect, that to his
Knowledge, the conditions set forth in Section 5.1.1 and Section 5.1.4 have been
satisfied.
 
5.1.7.  WiMAX License Renewal.  A condition to the obligation of the Purchaser
to consummate the transactions contemplated by this Agreement shall be that on
or before the Closing Date: (a) the MII or other applicable PRC Regulatory
Authority shall have renewed the WiMAX License previously granted to Chinacomm
for a minimum of not less than three (3) years, (b) such WiMAX License, as so
renewed shall provide, by its terms, that absent a breach or default by
Chinacomm which is not properly cured, the MII or such other PRC Regulatory
Authority shall automatically renew such WiMAX License at the expiration of its
term for additional successive periods of not less than three years each,
(c) such WiMAX License, as so renewed, shall permit Chinacomm and the other
Chinacomm Parties to install, operate and maintain the Wireless Installations
for the duration of such WiMAX License and all renewal thereof, and (d) such
WiMAX License, as so renewed, contain such other terms and conditions as shall
be acceptable to the Purchaser (collectively, the “WiMAX License Renewal”).
 

 
20

--------------------------------------------------------------------------------

 

5.1.8.  Financial Statements.  A condition to the obligation of the Purchaser to
consummate the transactions contemplated by this Agreement shall be that on or
before the date of mailing its Proxy Statement to its shareholders, as
contemplated by Section 5.1.1 above, the Purchaser shall have received all of
the Financial Statements required under Regulation S-X as promulgated under the
Securities Act; all of which Financial Statements shall be included in the Proxy
Statement and all of which shall be satisfactory to Purchaser in the exercise of
its sole discretion.
 
5.1.9.  Due Diligence Investigation.  A condition to the obligation of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
that on or before the date of mailing its Proxy Statement to its shareholders,
as contemplated by Section 5.1.1 above, the Purchaser shall have completed a
satisfactory Due Diligence Investigation.
 
5.1.10. Additional Financing.  A condition to the obligation of each of the
Purchaser and the Company to consummate the transactions contemplated by this
Agreement shall be that: (a) on or before the date of mailing its Proxy
Statement to its shareholders, as contemplated by Section 5.1.1 above, the
Purchaser shall have received a term sheet or other proposal from one or more
financially credible sources to provide not less than $115,000,000 of additional
financing for the Purchaser, all upon such terms and conditions as shall be
satisfactory to the Purchaser and acceptable to the Company, and (b) on or
before the Closing Date, the Purchaser shall have received not less than
$115,000,000 of net proceeds from such additional financing, all upon such terms
and conditions as shall be satisfactory to the Purchaser and reasonably
acceptable to the Company.
 
5.1.11. Legal Opinions.  A condition to the obligation of the Purchaser to
consummate the transactions contemplated by this Agreement shall be that on or
before the Closing Date, the Purchaser shall have received a favorable legal
opinion from:
 
(a)           Horwitz, Cron & Jasper, P.L.C., as to matters only with respect to
the Company, Trussnet, Gulfstream Capital, Chinacomm Cayman and Chinacomm
Shanghai that are set forth in Sections 3.1, 3.2, 3.3, 3.4(b), 3.6 and 3.8 of
this Agreement, provided, that such counsel may rely upon the separate opinions
of Cayman Island, Seychelies and Hong Kong legal counsel, as applicable;
 
(b)           Han Kun Law Offices, Beijing, PRC, counsel to Chinacomm, as to
(i) consummation of all of the Chinacomm transactions contemplated by the
Chinacomm Agreements, (ii) the obtaining by Chinacomm, Trussnet Gulfstream, and
Yunji of all required approvals and consents from all PRC Regulatory Authorities
having jurisdiction over such Chinacomm Parties; and (iii) the validity and
enforceability of the WiMAX License, as so renewed in accordance with Section
5.1.6 above; and
 
(c)           Global Law Office, Beijing, PRC, counsel to Trussnet, as to the
validity and compliance with Applicable Laws in the PRC of the Chinacomm
Agreements and the VIE joint venture structure contemplated thereby, and such
other matters as the Purchaser may reasonably request.
 

 
21

--------------------------------------------------------------------------------

 

5.1.11  Purchaser Legal Opinion.  A condition to the obligation of the Company
and Trussnet to consummate the transactions contemplated by this Agreement shall
be that on or before the Closing Date, the Company and Trussnet shall have
received a favorable legal opinion from Hodgson Russ LLP, counsel to the
Purchaser, with respect to the matters set forth in Sections 4.1, 4.2, 4.4 and
4.5(b) of this Agreement provided, that such counsel may rely upon a separate
legal opinion of Maples and Calder, Cayman Island counsel to the Purchaser.
 
5.1.12  Purchaser Board Approval.  A condition to the obligation of the Company
and Trussnet to consummate the transactions contemplated by this Agreement shall
be that on or before 5:00 P.M. (California time), the Purchaser or its legal
counsel shall have confirmed in writing to the Company and its counsel by email
or facsimile transmission that the board of directors of the Purchaser shall
have approved this Agreement and the transactions contemplated hereby.
 
ARTICLE VI
 
COVENANTS OF THE PARTIES
 
6.1.           Full Access.  During the period from the Effective Date of this
Agreement to the Closing, the Company shall, upon reasonable notice, afford to
the Purchaser and its representatives (including, without limitation, officers
and employees of the Purchaser and counsel, accountants and other professionals
retained by the Purchaser), such access during normal business hours to its
books, records, properties and such other information as the Purchaser may
reasonably request for the purpose of conducting any review or investigation
reasonably related to the transactions contemplated hereby, provided that such
access shall not interfere with the normal business operations of the Company.
 
6.2.           Disclosure Assistance.  Each Party shall fully cooperate with the
other Party in the preparation of all documentation required to be filed with
the SEC (including all exhibits and amendments thereto) in connection with the
Stock Purchase and to provide all information requested by the SEC or any other
regulatory party.  The Parties shall cooperate with one another in making public
announcements concerning the transactions contemplated hereby; provided, that no
such announcements shall be made by any Party until the condition specified in
Section 5.1.12 of this Agreement shall have been satisfied..  The Purchaser
hereby represents that within three days of the execution of this Agreement it
shall commence the preparation of proxy materials to be delivered to its
shareholders seeking approval of the Stock Purchase.
 
6.3.           Confidentiality.  Each Party agrees to keep in confidence any
confidential information learned about the other Party either in the course of
negotiating this Agreement or in conducting the due diligence investigation
contemplated hereunder, except for information which: (i) was public knowledge
at the time of the disclosure of such information; (ii) is required to be
disclosed by law; or (iii) comes into the receiving party’s possession from a
source which the receiving party reasonably believes owes no duty of
confidentiality to the disclosing party.
 

 
22

--------------------------------------------------------------------------------

 

6.4.           Board of Directors.  No later than five days prior to Closing,
the Purchaser and the Company shall agree upon a list of five members to
comprise the Board of Directors of the Company as of the Closing Date, a
majority of which members of the Board of Directors shall be selected by or
otherwise acceptable to the Purchaser (the “Initial Board of Directors”).  The
Purchaser and George Alvarez agree that they shall vote all Class A Common
Shares, Class B Common Shares and Series A Preferred Shares (if any), in a
manner which shall assure the continued election of each of the Initial Board of
Directors.  In the event a member of the Initial Board of Directors resigns or
otherwise cannot continue to serve upon the Board of Directors of the Company,
then the approval of both the Purchaser and the other holder(s) of the Class B
Common Shares shall be required to appoint a new member to the Board of
Directors of the Company.  The voting requirements set forth in this Section 6.4
shall continue so long as the Purchaser continues to own of record eighty
percent (80%) of the aggregate number of Class A Common Shares and Equivalents
acquired under this Agreement or ten (10) years, whichever occurs first.
 
6.5.           Company Negative Covenants.  So long as the Purchaser shall be
the beneficial  owner of eighty percent (80%) of the aggregate number of Class A
Common Shares and Equivalents acquired by the Purchaser under this Agreement,
the Company shall not take any of the following actions without the prior
approval or consent of either (i) the Purchaser, or (ii) the holders of at least
80% of the holders of the Class B Common Shares:
 
6.5.1.  Issue, at an issuance price or conversion or exercise price per Class A
Share which shall be less than the Per Share Price at which the Purchaser
acquired its Class A Shares (subject to adjustments for any stock split or
recapitalization of the Company), any securities of the Company or Trussnet,
including, without limitation, any Class A Common Shares, Class B Common Shares,
Series A Preferred Shares, or other securities convertible into or exercisable
for any Class A Shares.
 
6.5.2.  Acquire, for a total consideration in excess of $20,000,000, whether
through merger, stock purchase, asset purchase, tender offer or other means, the
stock, assets or operations of any other entity or business;
 
6.5.3.  Cause or permit the Company, Trussnet or any of the Trussnet
Subsidiaries to incur any purchase money indebtedness, indebtedness for borrowed
money , enter into any leases that would be capital leases under GAAP or
guaranty the obligations of any other Person, including the Chinacomm Parties
(collectively, “Indebtedness”) where the aggregate of any such Indebtedness
shall at any time, individually or in the aggregate, exceed $100 million;
 
6.5.4.  With the exception of the Chinacomm Agreements and the Employment
Agreement, enter into any agreement with an Affiliate;
 
6.6.5.  Revise or amend any agreement with an Affiliate (including the terms of
the Chinacomm Agreements and the Employment Agreement; or
 
6.6.6.  Until a date which shall be five (5) years from the Closing Date, any
vote or decision by the Company to effect a Sale of Control of the Company,
Trussnet or any Trussnet Subsidiaries.
 

 
23

--------------------------------------------------------------------------------

 

The negative covenants set forth in this Section 6.6 shall be of no further
force or effect in the event of a Sale of Control of the Purchaser to any
unaffiliated Person that is in the telecommunications industry and engaged in
activities that are, or could reasonably be expected to be, competitive with the
business of the Company, the Company Subsidiaries or Chinacomm.
 
6.7.           Adjustments to Purchaser’s Class B Shares.  As of the expiration
of the Post-Closing Option Period, the Parties shall calculate the aggregate
number of Class A Common Shares and Equivalents owned by the Purchaser and
divide this by the aggregate number of Class A Common Shares then issued and
outstanding and the result thereof shall be the “Purchaser’s Class A Percentage
Interest” as at such date (the “Post-Closing Class A Percentage Interest”).  In
the event  the Purchaser’s Post Closing Class A Percentage Interest shall
thereafter decrease, whether as a result of either (a) the issuance by the
Company of additional Class A Common Shares or other securities convertible into
or exercisable for Class A Common Shares (not subject to any anti-dilution
right) or (b) the sale by the Purchaser of any Class A Common Shares or Series A
Preferred Shares, then and in such event the Purchaser’s Post-Closing Class A
Percentage Interest shall be recalculated after giving effect to such issuance
by the Company or sale by the Purchaser and the same shall be deemed the
“Adjusted Class A Percentage Interest”.  The difference between the Purchaser’s
Post-Closing Class A Percentage Interest and the Adjusted Class A Percentage
Interest shall be referred to herein as the “Purchaser’s Percentage
Decrease”.  Upon the occurrence of the Purchaser’s Percentage Decrease, a number
of Class B Common Shares held by the Purchaser as determined by multiplying the
aggregate number of Class B Common Shares then owned by the Purchaser by the
Purchaser’s Percentage Decrease shall be transferred to the Class B Holders
(other than the Purchaser) on a pro rata basis.
 
The following is intended as an example by way of illustration only:
 
Assuming that at the expiration of the Post-Closing Option Period, the Purchaser
is the holder of 30,000,000 Class B Common Shares and 100,000,000 Class A Common
Shares. Further, the aggregate issued and outstanding Class A Common Shares of
the Company is 220,000,000 Class A Common Shares.  The Purchaser’s Post-Closing
Class A Percentage Interest would then be 45.45% of all Class A Common
Shares.  The Purchaser thereafter sells 20,000,000 of its Class A Common Shares,
causing the Purchaser’s Adjusted Class A Percentage Interest to be 36.36% (80.0
million divided by 220.0 million), representing a Purchaser’s Percentage
Decrease of 9.09%.  As a result 2,727,000 of the Class B Common Shares held by
the Purchaser would be transferred to the other Class B Holders on a pro rata
basis, calculated as the 9.09% Purchaser’s Percentage Decrease multiplied by
30,000,000.
 
6.8           Conflicting
Commitments.                                                                
 
(a)           From the date of execution of this Agreement and through and
including such date which shall be the earlier to occur of (a) the five (5)
Business Days following the WiMAX License Renewal Date, or (b) the termination
of this Agreement by mutual agreement of the Parties prior to such WiMAX Renewal
Date, except and then only to the extent otherwise provided in Section 4.14 of
this Agreement, neither the Company, Trussnet, nor any officer, director,
shareholder, financial advisor or other Affiliate of  any of the Company or
Trussnet, shall (i) enter into any legally binding agreement, commitment, or
other arrangement that would involve the issuance and sale or transfer of any
securities of the Company or of any of the material assets or properties of the
Company or Trussnet (whether by stock sale, asset sale, merger, joint venture,
consolidation or like combination), or (ii) enter into any other legally binding
arrangements or agreements that could reasonably be expected to make the
transactions contemplated by this Agreement impossible or impracticable (each a
“Conflicting Commitment”).
 

 
24

--------------------------------------------------------------------------------

 

(b)           The Company shall notify the Purchaser by fax or email immediately
upon receipt of notice of Chinacomm having obtained the WiMAX License
Renewal.  Notwithstanding the provisions of Section 6.8(a) above, if the
Purchaser then advises the Company in writing that (i) it has received a term
sheet or other proposals satisfactory to the Purchaser from one or more Persons
for a minimum amount of the additional financing contemplated by Section 5.1.9
of this Agreement, and (ii) it will hold its stockholders’ meeting within the
next five (5) Business Days, the Company will not directly or indirectly enter
into any such Conflicting Commitment during such five (5) Business Day
period.  In addition, if the Purchaser shall obtain the requisite shareholder
approval contemplated by Section 5.1.1 of this Agreement, the Company shall not
thereafter enter into any Conflicting Commitment.
 
6.9           Use of Proceeds.  The aggregate proceeds payable by the Purchaser
to the Company in respect of the Purchase Price, shall be used by the Company
solely for the purchase of providing financing to enable ChinaComm or its
Affiliates to construct, install and operate the WiMAX Installations in up to 29
cities in China pursuant to the WiMAX License.  The application of such Purchase
Price shall include the purchase of equipment and other capital assets being
leased or subleased to China Comm.  The Company shall provide to the Purchaser a
detailed budget as to the application of such Purchase Price and shall arrange,
through the Chinacomm Agreements, to insure in a manner reasonably acceptable to
Purchaser that such proceeds are being used as intended by the Parties and the
budget.
 
6.10           Participation in Future Financings.
 
(a)           In the event that, on any on or more occasions during the five (5)
year period of time following the Closing Date, the Company shall elect to issue
and sell for cash any additional securities of the Company (each a “Financing”)
and shall receive any proposals for such purchases and Financing(s) from any
other Person (each, a “Financing Proposal”), it shall promptly provide to the
Purchaser a full and complete copy of each such Financing Proposal and each of
the amendments or modifications thereto  The Purchaser shall have the right, but
not the obligation, upon notice to the Company and such Person providing the
Financing Proposal, to participate in such additional Financing (a) initially,
in an amount equal to up to one hundred percent (100%) of the first $200.0
million dollar amount of securities to be issued in any one or more of such
proposed Financing(s), and (b) thereafter,. in an amount equal to up to fifty
percent (50%) the aggregate dollar amount of securities in excess of $200.0
million that are to be issued in any such proposed Financing; in each case, all
upon the same terms and conditions set forth in the applicable Financing
Proposal and/or in any definitive financing documentation relating to such
Financing.
 
(b)           To facilitate the foregoing, the Company shall provide the
Purchaser or its representatives with access to the Person or Person providing
such Financing Proposal and full and complete copies of all legal and related
documents issued by the Company or such other Person(s) in connection therewith.
 

 
25

--------------------------------------------------------------------------------

 

(c)           The foregoing right to participate in future financings shall not
be deemed to be or construed as a “right of first refusal” granted to the
Purchaser.
 
6.11           Lock-Up Agreements.  On the Closing Date, each of the Purchaser
and all of the other Management Stockholders shall enter into agreements with
the Company (the “Lockup Agreements”) pursuant to which such Persons shall each
agree not to effect any public sale or distribution of any of their Class A
Common Shares or Series A Preferred Shares for a period equal to twelve (12)
months following the Closing Date (the “Restricted Period”).

 
ARTICLE VII
 
ADDITIONAL RIGHTS AND OBLIGATIONS
 
7.1.           Termination.  This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time prior to the
Closing:
 
(a)           by mutual consent of the Purchaser and the Company;
 
(b)           by the Purchaser or the Company, if the condition specified in
Section 5.1.12 shall not have been satisfied by 5:00 P.M. (California time) on
July 8, 2008;
 
(c)           by the Purchaser, in the event the results of its Due Diligence
Investigation shall not be satisfactory in the sole judgment and discretion of
the Purchaser;
 
(c)           by the Purchaser, if the Purchaser shall be unable to obtain by
the Outside Closing Date, the minimum $115,000,000 of additional financing
contemplated hereby, all upon terms and conditions acceptable to Purchaser;
 
(d)           by the Company, if the terms of the additional financing
commitments made available to the Purchaser on or before the Outside Closing are
not reasonably acceptable to the Company;
 
(e)           by the Purchaser, in the event of the breach of any material
representation and warranty of the Company and Trussnet contained herein or the
failure of the Company or Trussnet to perform all material obligations and
conditions on their part to be performed under this Agreement on or before the
Closing Date;
 
(f)           by the Company, in the event of the breach of any material
representation and warranty of the Purchaser contained herein or the failure of
the Purchaser to perform all material obligations and conditions on its part to
be performed under this Agreement on or before the Closing Date;
 
(g)           by either the Purchaser or by the Company upon the failure of the
satisfaction of a condition the obligations of the other Party or Parties to
consummate the transactions contemplated hereby, as set forth in Section 5.1
herein on or prior to the Outside Closing Date, provided, however, that a Party
seeking to so terminate this Agreement pursuant to this Section 7.1(g) shall
have made a good faith effort to satisfy any condition precedent on its part to
be performed;
 

 
26

--------------------------------------------------------------------------------

 

(h)           by the Company, in the event the transactions contemplated by this
Agreement have not been consummated on a date which shall be five (5) Business
Days following the WiMAX License Renewal Date (the “Outside Closing Date”);
provided, however, that the Company reserves  the right to extend the Outside
Closing Date to a date which shall be twenty (20) Business Days following the
WiMAX License Renewal Date, or such later date as the Parties hereto may
mutually agree.
 
A Party terminating this Agreement pursuant to this Section shall give written
notice thereof to the other Party hereto, whereupon this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action by any Party; provided, however, that if such termination is the
result of a breach of this Agreement, nothing herein shall affect the
non-breaching Party’s right to damages on account of such other Party’s breach.
 
7.2           Notwithstanding the provisions of Section 7.1 above, or any other
provisions contained in this Agreement, any Exhibit or schedule hereto or in any
of the Chinacomm Agreements, each of the Company and Trussnet, on behalf of
themselves and each of their Affiliates, does hereby irrevocably and
unconditionally covenant and agree that they shall not have any right, title,
interest or claim of any kind (a “Claim”) in or to any monies in the
$115,000,000 Trust Fund maintained by the Purchaser for the benefit of its
public shareholders.  Accordingly, each of the Company and Trussnet, on behalf
of themselves and each of their Affiliates, hereby waives any Claim that it or
they may have in the future as a result of, or arising out of, this Agreement or
any of the transactions contemplated hereby, and agree that none of them shall
seek recourse against such trust fund for any reason whatsoever.
 
7.3.           Expenses.  Each of the Parties hereto shall pay such Party's
Transaction Express in connection with this Agreement, other than as a result of
the breach hereof by any other party hereto.
 
7.4.           Brokerage Commissions.  The Purchaser represents that there are
no brokerage or similar fees to be paid by Purchaser in connection with the
Stock Purchase.  The Company acknowledges and agrees that it shall be
responsible for any and all fees of Knight Capital Partners, Inc. arising from
the transactions contemplated by this Agreement.
 

 
27

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
 
ADDITIONAL MISCELLANEOUS PROVISIONS
 
8.1.           Executed Counterparts.  This Agreement may be executed in any
number of original, fax, electronic, or copied counterparts, and all
counterparts shall be considered together as one agreement.
 
8.2.           Successors and Assigns.  Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.
 
8.3.           Governing Law.  This Agreement shall be governed by the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of  New York.  In the event of a dispute related to or arising from the
terms of this Agreement, such dispute shall be resolved before the American
Arbitration Association in New York City, New York.
 
8.4.           Amendment.  This Agreement may be amended or modified only by a
writing signed by all Parties.
 
8.5.           Waiver.  No failure by any Party to insist on the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy on a breach shall constitute a waiver of any
such breach or of any other covenant, duty, agreement, or condition.  No course
of dealing between the Parties, nor any failure to exercise, nor any delay in
exercising, any right, power or privilege of either Party shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
8.6.           Assignability.  This Agreement is not assignable by either Party
without the expressed written consent of all Parties.
 
8.7.           Notices.  All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given: (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon confirmation of receipt
of same; (d) if by mail, forty-eight (48) hours after deposit in the United
States mail, first class, registered or certified mail, postage prepaid; (e) if
by telegram, upon telephone confirmation of receipt of same; or (f) if by
recognized commercial over-night delivery service, upon such delivery.
 

 
28

--------------------------------------------------------------------------------

 



 
If to the Purchaser:
Asia Special Situation Acquisitions Corp.
 
c/o M & C Corporate Services Limited
 
P.O. Box 309GT, Ugland House
 
South Church Street
 
George Town, Grand Cayman
 
Attention:  Gary Hirst, Esq.
 
Telephone:
 
Facsimile:
 
E-Mail:  gary@axiat.com
   
With a copy to:
Stephen A. Weiss, Esq.
 
HodgsonRuss
 
1540 Broadway, 24th Floor
 
New York, New York  10036-4039
 
Telephone:  (646) 218-7606
 
Facsimile:  (212) 751-0928
 
E-Mail:  sweiss@hodgsonruss.com
   
If to the Company:
China Tel Group, Inc.
 
8105 Irvine Center Drive, Suite 800
 
Irvine, California  92618
 
Attention:  George Alvarez
 
Telephone:  (949) 453-1775
 
Facsimile:  (949) 453-1822
 
E-Mail:  galvarez@trussnet.net
   
With a copy to:
Lawrence W. Horwitz, Esq.
 
HORWITZ, CRON & JASPER, P.L.C.
 
Four Venture Plaza Suite 390
 
Irvine, California  92618
 
Telephone:  (949) 450-4942
 
Facsimile:  (949) 453-8774
 
E-Mail:  lhorwitz@hclaw.biz



8.8.           Recitals.  The facts recited under Recitals above, are hereby
conclusively presumed to be true as between and affecting the Parties.
 
8.9.           Consents, Approvals, and Discretion.  Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably
exercised.  Except as otherwise provided herein, if no response to a consent or
request for approval is provided within ten (10) days from the receipt of the
request, then the consent or approval shall be presumed to have been given.
 

 
29

--------------------------------------------------------------------------------

 

8.10.         No Third Party Beneficiaries.  This Agreement has been entered
into solely by and between the Parties, solely for their benefit.  There is no
intent by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.
 
8.11.         Best Efforts.  The Parties shall use and exercise their best
efforts, taking all reasonable, ordinary and necessary measures to ensure an
orderly and smooth relationship under this Agreement, and further agree to work
together and negotiate in good faith to resolve any differences or problems
which may arise in the future.
 
[The remainder of this page intentionally left blank.  Signature page to
follow.]
 

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.
 
PURCHASER:
 
COMPANY:
     
ASIA SPECIAL SITUATION
ACQUISITION CORP., a Cayman Island
corporation
 
 
 
CHINA TEL GROUP, INC., a Nevada
Company
     
By   /s/ Gary Hirst                                          
Signature
 
          Gary Hirst                                             
Print Name
 
By /s/ George Alvarez                              
Signature
 
        George Alvarez                                   
Print Name
     
Its  President                                           
Print Title
 
Its CEO                                        
Print Title
     
Dated   07/08/2008
 
Dated  07/08/2008
       
TRUSSNET:
             
TRUSSNET USA, INC, a Nevada
Company
 
     
By /s/ George Alvarez                                    
Signature
 
George Alvarez                                       
Print Name
             
Its   CEO                                            
Print Title
             
Dated  07/08/2008
             
With respect to the provisions of Section
6.4, Section 6.5 and Section 7.2 only:
George Alvarez:
             
By  /s/ George Alvarez                
Print Name:  George Alvarez
             




 
31

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
TECHNICAL AGREEMENT
 
 
 
 
 
 
 
 
 
 

 
 
Exhibit A
Page 1 of 1

--------------------------------------------------------------------------------

 



EXHIBIT B
 
MANAGEMENT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit B
Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
EQUIPMENT LEASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit C-1
Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
EQUIPMENT SUBLEASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit C-2
Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SUBSCRIPTION AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit D
Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT E
 


DESCRIPTION OF CLASS B COMMON STOCK OF
 
CHINA TEL GROUP INC.
 
The preferences, voting powers, qualifications and special or relative rights or
privileges of China Tel Group, Inc. (the "Company") shares of Class B Common
Stock, $0.0001 par value per share (the "Class B Common"), shall be as follows:
 
 
1.
Authorized Amount.

 
There are hereby authorized 200,000,000 shares of Series B Common Stock, subject
to this Description.  The authorized shares of Class B Common Stock shall not be
increased unless the holders of Eighty-Five Percent (85%) of the issued and
outstanding shares of Class B Common Stock vote in favor of increasing the
number of authorized Class B Common Stock.
 
 
2.
Voting.

 
Each holder of a share of Class B Common Stock shall have the right to cast ten
(10) votes for each share of Class B Common Stock held by such shareholder at
any duly called meeting of shareholders or pursuant to a written consent of
shareholders
 
 
3.
No Economic Interest or Right to Dividends.

 
(a)           The Class B Common Stock shall have no economic interest in the
assets or properties of the Company, nor shall the holders of any shares of
Class B Common Stock be entitled to receive any consideration, or share in the
receipt of any consideration, available to other holders of securities of the
Company in connection with (i) the sale or transfer of any securities or assets
of the Company (whether through stock sale, asset sale, merger, tender offer,
consolidation or like combination), or (ii) the transfer of any shares of Class
B Common Stock to any other Person.
 
(b)           The holders of Class B Common Stock shall not be entitled to the
payment of any dividends payable by the Company, in cash or in kind.
 
 
4.
No Rights on Liquidation.

 
In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, the holders of shares of Class B Common Stock
shall not be entitled to receive any cash, cash-in-kind or assets whatsoever of
the Company.
 
 
5.
Conversion.

 
The Class B Common Stock shall have no rights to convert into any other
authorized shares of the Company.
 

 
Exhibit E
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 
 
6.
Transferability.

 
The consent of Eighty-One Percent (81%) of the issued and outstanding shares
of  Class B Common Stock shall be required for any holder of  Class B Common
Stock to sell, assign, or transfer any shares of Class B Common Stock to any
third party, or to grant proxies or voting rights with respect to any shares of
Class B Common Stock, except for any proxies granted to George Alvarez relating
to the Class B Common Stock.
 
 
7.
Redemption Rights.

 
The Company shall redeem the Class B Common Stock on July 1, 2023  (the
“Redemption Date”).  On the Redemption Date each share of Class B Common Stock
shall be redeemed by the Company at the par value ($0.0001) of the shares of
Class B Common Stock.
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit E
Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT F
 
DESCRIPTION OF SERIES A PREFERRED STOCK OF
 
CHINA TEL GROUP INC.
 
The preferences, voting powers, qualifications and special or relative rights or
privileges of China Tel Group, Inc. (the "Company") shares of Series A Preferred
Stock, $0.0001 par value per share (the "Series A Preferred Stock"), shall be as
follows:
 
1.             Authorized Amount.
 
There are hereby authorized 25,000,000 shares of Series A Preferred Stock,
subject to this Description.  The Series A Preferred shall have a $0.0001 par
value per share and a $10.00 liquidation or stated value per share (the “Stated
Value”).
 
 
2.
Voting.

 
Each share of Series A Preferred Stock shall have the right to cast votes at any
duly called meeting of shareholders or pursuant to a written consent of
shareholders.  Each share of Series A Preferred Stock shall be entitled to vote
as if the Series A Preferred Stock were converted into Class A Common Shares in
accordance with Section 5 herein.
 
3.             Dividends.
 
The holders of Series A Preferred Stock shall be entitled to receive a quarterly
cash dividend in respect of the Stated Value of each share of Series A Preferred
held (payable in equal quarterly amounts) as shall be equal to the same rate of
any annual interest or annual dividends payable by Asia Special Situation
Acquisition Corp. (“ASSAC”) in connection with obtaining of up to $150,000,000
of additional financing through the sale by ASSAC of notes, debentures or
preferred shares of ASSAC (the “ASSAC Senior Securities”), as contemplated by
that certain Stock Purchase Agreement dated July 8, 2008 among the Company,
Trussnet USA, Inc. and ASSAC (the “Stock Purchase Agreement”), to which this
Description  is an exhibit.  The dividend shall be paid by the Company to the
holders of the Series A Preferred Stock on September 30, December 31, March 31
and June 30 each year.  The dividend shall be cumulative in the event the
Company is without sufficient funds to pay the dividend when due.
 
4.             Rights on Liquidation.
 
In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, the holders of shares of Series A Preferred
Stock shall be entitled to a liquidation preference over the holders of all
classes or series of the common stock of the Company in the sum of par value
($10.00) for each share of Series A Preferred Stock issued and outstanding plus
any unpaid or accrued dividends owing to the holders of the Series A Preferred
Stock.
 

 
Exhibit F
Page 1 of 2

--------------------------------------------------------------------------------

 

 
5.
Conversion.

 
(a)           The Series A Preferred Stock shall be convertible at the option of
the holder, unless otherwise set forth herein.  In the event of a conversion,
each Series A Preferred Stock share shall convert into shares of Class A Common
Stock of the Company at the Conversion Rate.  The Conversion Rate per share of
Series A Preferred shall be $10.00 divided by the Purchase Price per share of
Class A Common Shares paid by ASSAC pursuant to the Stock Purchase Agreement, to
which this Description is an Exhibit (the "Conversion Rate").
 
(b)           Subject at all times to ASSAC’s right to retain shares of Series A
Preferred in aggregate dollar Stated Amount equal to the then aggregate
outstanding principal or stated amount of any ASSAC Senior Securities, all or an
applicable portion of the Series A Preferred Stock shares shall automatically
convert into shares of CHTL Class A Common Stock at the Conversion Rate, in the
event that:
 
(i)           the weighted average trading price of CHTL Class A Common Stock
exceeds five (5) times the per share Purchase Price of the Class A Common Shares
for twenty (20) consecutive trading days;
 
(ii)          the Class A Common Stock of the Company is traded on the NASDAQ
Stock Exchange, the American Stock Exchange or the New York Stock Exchange;
 
(iii)         the Class A Common Stock into which any shares of Series A
Preferred Shares shall be converted have been registered for resale under the
Securities Act of 1933, as amended, or may be immediately sold without volume or
other limitations pursuant to Rule 144, as promulgated under the Securities Act;
and
 
(iv)        the average weekly trading volume of the CHTL Class A Common Stock
for four consecutive weeks shall be not less than 1,000,000 shares per week.
 
(c)           Anti-Dilution Provisions.  In the event the Company shall
reclassifies its Class A Common Stock or effect any split of or otherwise
recapitalizes its Class A Common Stock, the number of shares into which the
holder of Series A Preferred convert shall be adjusted, so that the aggregate
outstanding shares before and after such transaction shall have the same value
as before the transaction.
 
(d)           Sale of Control.   In the event of a Sale of Control, as defined
in the Stock Purchase Agreement, each share of Series A Preferred Stock shall
automatically convert into shares of Class A Common Stock of the Company in
accordance with this Description.


(e)           Definition.    The term "Class A Common Stock" as used in this
Section shall mean the shares of the Class A Common Stock of the Company,
authorized at the date of the initial issuance of the Series A Preferred Stock
or, in case of a reclassification or exchange of such Class A Common Stock,
shares of the stock into or for which such Class A Common Stock shall be
reclassified or exchanged and all provisions of this Section 5 shall be applied
appropriately thereto and to any stock resulting from any subsequent
reclassification or exchange thereof.
 
6.           Transferability.
 
The shares of Series A Preferred Stock shall not be sold, transferred or
encumbered unless and until converted into Class A Common Stock.
 

 
Exhibit F
Page 2 of 3

--------------------------------------------------------------------------------

 

 
7.
Redemption of Series A Preferred Stock.

 
(a)           Optional Redemption  Upon not less than 90 days prior written
notice to the holders, the Company shall have the right (but not the obligation)
to redeem the Series A Preferred Stock shares on a date which shall be on or
after seven (7) years after the issuance of the Series A Preferred Stock shares
(the “Optional Redemption Date”).  On the Optional Redemption Date, unless
previously converted by the holder into Class A Common Stock, each share of
Series A Preferred Stock may be redeemed by the Company at a cash price of Ten
Dollars ($10.00) plus any accumulated dividend owing to the holders of the
Series A Preferred Stock by the Company as of the Optional Redemption Date.
 
(b)           Mandatory Redemption.  It is understood that ASSAC shall have
issued the ASSAC Senior Securities in order to obtain the financing necessary to
acquire the Series A Preferred Stock.  The terms and conditions of the ASSAC
Senior Securities shall have been disclosed to and approved by the Company prior
to the issuance of the ASSAC Senior Securities.  The Company  shall be obligated
to redeem the Series A Preferred Stock shares on the date and in the amount that
ASSAC is required to redeem, payoff or otherwise liquidate all or a portion of
the ASSAC Senior Securities.  Upon a determination of the exact terms of the
ASSAC Senior Securities, the Company shall amend this Description to the
satisfaction of ASSAC in order to provide assurances to ASSAC that the Company
shall be obligated to provide funds to ASSAC for the purpose of ASSAC
discharging its obligations under the ASSAC Senior Securities.
 

 
Exhibit F
Page 3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT G
 
CHINACOMM PARTIES CONSENT
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit G
Page 1 of 1

 
 

--------------------------------------------------------------------------------
